Citation Nr: 1801595	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service connected sinusitis.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  

The issues pertaining to an increased rating for rhinitis/sinusitis, and increased rating for a right ankle sprain have been resolved by a February 2014 rating decision and are no longer before the Board.  


FINDING OF FACT

The Veteran's GERD is not etiologically related to his service connected disability, is not related to his military service, and did not manifest within one year after his separation from service.  


CONCLUSION OF LAW

The criteria for service connection for GERD are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012);  38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran nor his representative, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with a VA examination in connection to his claim and neither the Veteran, nor his representative, has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that his GERD resulted from his service connected sinusitis.  He was granted service connection for his sinusitis by a February 2014 rating decision.  In his March 2014 statement, the Veteran asserted that his physicians told him that sinus drainage into his stomach can cause regurgitation of acid and that it would ultimately aggravate his sinus condition.  The Veteran also added the possibility that he was misdiagnosed and could have possibly been diagnosed with GERD prior to March 2006.  He claims to have started experiencing symptoms associated with GERD, including heartburn and nausea immediately after his sinus surgery during service.  The Veteran's roommate in the military submitted a buddy statement indicating that the Veteran began having issues with heartburn, indigestion, and nausea in 1995, soon after his surgery.  He also witnessed the Veteran constantly clearly his throat and taking over the counter medication such as Tums and Rolaids. 

There was no documentation of heartburn or a diagnosis of GERD in service.  The Veteran's entrance examination in March 1991 noted no problems relating to indigestion, stomach, liver, or intestinal issues.  He reported feelings of nausea and vomiting on different occasions in 1992, 1993 and again in 1994.  In September 1995, the Veteran experienced epigastric cramping after having a meal and was diagnosed with gastroenteritis.  His separation examination in March 1997 found no problems relating to frequent indigestion, stomach, liver or intestinal issues.  

Post-service, the Veteran did not seek medical treatment for stomach or digestive issues until March 2006, when he was treated for gastrointestinal issues and was diagnosed with gastritis.  In December 2010, he later reported developing heartburn after taking pain relief medication.  Then, in early March 2011, the Veteran visited a VA treatment facility in Milwaukee for continued heartburn and was ultimately diagnosed with GERD.  

The Veteran was seen at a gastroenterology clinic in May 2013 after complaints of GERD symptoms, specifically heartburn.  The physician noted the Veteran's history of chronic rhinosinusitis and that his heartburn only occurs when he has postnasal drip.  She also noted that she informed the Veteran that his GERD may cause or worsen his sinusitis due to the vagal reflex, and that he needed to be on long term PPI treatment.  The Veteran reported that after starting pantoprazole, his GERD symptoms, as well as his sinus problem have improved.  He denied nausea, vomiting, abdominal pain, constipation or diarrhea.  When the Veteran returned for a follow up evaluation in December 2013, he reported occasional night regurgitation but that his symptom is mostly controlled by PPI.  An esophagogastroduodenoscopy (EGD) in July 2013 revealed a grade A esophagitis.  A biopsy of distal esophagus revealed focal early/incomplete intestinal metaplasia, chronic inflammation with focal active inflammation.  The physician was unsure if the Veteran had Barrett's esophagus in the setting of active inflammation.  Another EGD was conducted in January 2014.  The results showed patent Schatzki ring at the lower esophagus but that there were signs of healing esophagitis without ulcerations.  

The Veteran was afforded a VA examination in May 2014.  He told the examiner that he no longer experienced heartburn or other symptoms with continued use of the Pantoprazole.  After an evaluation, the examiner noted symptoms including infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, and vomiting (occurring about 2 times per year).  The examiner opined that the Veteran's GERD was less likely caused by, a result of, or is permanently aggravated by his service connected sinusitis because sinusitis and sinus drainage do not cause or aggravate GERD.  Instead, a functional (frequent transient lower esophageal sphincter relaxation) or mechanical problem of the lower esophageal sphincter is the most common cause of GERD.  The examiner also reiterated the Veteran's gastroenterologist's notation that the Veteran was already educated on the likelihood that his GERD may cause or worsen his sinusitis, not the contrary.  

While the Veteran's GERD may be service connected on a direct basis, the evidence of record does not support such a connection.  The May 2014 VA examiner also concluded that the Veteran's GERD was less likely than not related to his military service.  As part of his rationale, the examiner acknowledged that the Veteran was seen for several bouts of acute gastroenteritis during his 6 years in the military.  However, the examiner noted that the Veteran had denied symptoms of heartburn during a December 1996 neck evaluation, and again at his separation examination in March 1997.  While the Veteran was diagnosed with gastroenteritis in service, this condition does not cause or permanently aggravate GERD and that the most common cause of GERD is functional (frequent transient lower esophageal sphincter relaxation) or mechanical problem of the lower esophageal sphincter.  Essentially, the examiner opined that the Veteran's in-service gastroenteritis was an acute condition and therefore did not represent the onset of the Veteran's GERD.

The Board acknowledges that while the Veteran is considered competent to report that he has experienced stomach problems and regurgitation, he is not competent to provide a medical diagnosis or nexus opinion.  There is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or causal questions of whether his symptoms including nausea, vomiting, and regurgitation can be attributable to another disease or his military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Without any medical opinion of record suggesting that the Veteran's GERD is secondary to, or aggravated by, his service connected sinusitis or either began during or was otherwise caused by his military service, the criteria for service connection have not been met.  Here, a medical opinion was obtained, but it failed to support the Veteran's contentions.  As such, the probative evidence simply fails to support the Veteran's claim for GERD and it is denied. 


ORDER

Service connection for a gastrointestinal condition, to include gastroesophageal reflux disease (GERD) is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


